Citation Nr: 1501028	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-39 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Entitlement to an effective date prior to February 10, 1997, for the grant of service connection for posttraumatic stress disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2001 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In May 2014, the Veteran testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

Following the January 2013 statement of the case, the Veteran filed with VA additional evidence along with an April 2014 waiver of agency of original jurisdiction (AOJ) review of that evidence.  See 38 C.F.R. § 20.1304(c) (2014).  Similarly, following the May 2014 hearing, the Veteran filed with the Board additional evidence.  However, while voluminous, the Board finds that the evidence is not additional pertinent evidence because it is either duplicative of evidence already found in the claims file or not pertinent evidence as to either of the issues on appeal.  Therefore, the Board finds that it may adjudicate the current appeal without first remanding it for AOJ review even though it was not accompanied by a waiver.  See 38 C.F.R. § 19.31 (2014).  


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran has not been diagnosed with chloracne at any time during the pendency of the appeal.

2.  In a February 1991 rating decision the RO denied service connection for PTSD. 

3.  In a March 1992 decision, the RO concluded  that the Veteran failed to file a timely Substantive Appeal as to the February 1991 rating decision that denied his claim for service connection for PTSD.

4.  The Veteran did not appeal the March 1992 decision regarding timeliness of the appeal.  

5.  The February 1991 rating action and the March 1992 decision are final.  

6.  In a July 1994 rating decision, the RO again denied service connection for PTSD.  

7.  In a February 1996 determination, the RO found that the Veteran failed to file a timely notice of disagreement with the July 1994 rating decision.  

8.  The Veteran did not appeal the February 1996 determination.  

9.  The July 1994 and February 1996 decisions are final.   

10.  The Veteran's next claim for PTSD was received by the RO on February 10, 1997. 


CONCLUSIONS OF LAW

1.  Chloracne was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.316 (2014).

2.  The criteria for an effective date prior to February 10, 1997, for the award of service-connected for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.155, 3.156(c), 3.157, 3.400, 3.401 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the service connection claim, the Board finds that the RO's letter dated in May 2010, prior to the August 2010 rating decision, along with a letter dated in November 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the January 2013 statement of the case "cures" any timing problem associated with the notice he was provided.  

As to the earlier effective date claim, the Veteran is challenging the initial effective date assigned following the grant of service connection for PTSD in a June 2001 rating decision.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial effective date has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2014 Board hearing, the Veteran was assisted at the hearing by his representative and the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's chloracne is related to his service.  They also asked questions to draw out when he first filed his claim for PTSD.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records, service personnel records, and his post-service records from the Durham, Salisbury and Winston-Salem VA Medical Centers.  See 38 U.S.C.A. § 5103A(b).

In this regard, in July 2012 the RO concluded that the Veteran did not have any additional treatment records at the Durham VA Medical Center dated from December 1971 to January 1990.  Later in July 2012, the RO notified the Veteran of the unavailability of these records.  Given the actions taken to obtain these records as outlined in the July 2012 memorandum as well as the notice provide to the Veteran, the Board finds that it may adjudicate the current appeal without an additional request for these records.  

As to the service connection claim, the Veteran was not provided with a VA examination because only conclusory, generalized lay statements were offered to show that the appellant has a current diagnosis of chloracne.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file, including those found in his electronic VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



The Service Connection Claim

The Veteran contends that he has chloracne due to his military service including his exposure to Agent Orange and/or nerve gas while on active duty.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea in or near the DMZ between April 1, 1968, and August 31, 1971, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been shown by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  

With respect to nitrogen gas, sulfur mustard gas, and Lewisite exposure, service connection may be granted if the evidence shows: (1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: Nasopharyngeal; laryngeal; lung (except mesothelioma); or squamous cell carcinoma of the skin; (2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma or chronic obstructive pulmonary disease; and (3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.  38 C.F.R. § 3.316(a). 

The availability of presumptive service connection for a disability based on exposure to herbicides or gas exposure does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

With the above criteria in mind, that Board notes that service personnel records show that the Veteran never served in the Republic of Vietnam.  Moreover, service treatment records are negative for a diagnosis of chloracne as opposed to the Veteran's already service-connected acne.  While the post-service record, including VA skin examinations dated in July 1971, July 1976, and May 1994, document the Veteran's complaints and treatment for skin disorders variously diagnosed as, among other things, eczema, cysts, sebaceous hyperplasia, tinea pedis, achrocordons, condyloma, lessons, herpes, folliculitis, cystic acne, and acne vulgaris as well as the acne the Veteran is already service-connected for, it is negative for a diagnosis of chloracne.  Moreover, while lay persons such as the Veteran are competent to report on the claimant's observable symptoms because it comes to them through their senses, the Board finds that they are not competent to diagnosis the claimant with chloracne, as opposed to his already service-connected acne or one of his other skin disorders, because such an opinion requires medical expertise which they do not have.  See Jandreau, supra.  The Board also finds that facts in the current appeal can be distinguished from those in McClain, supra, because the current appeal does not show a medical history in which the claimant's disability resolved during the pendency of the appeal but instead shows the Veteran not being diagnosed with chloracne at any time before or during the pendency of the appeal. 

Accordingly, since a condition precedent for establishing service connection on a presumptive and direct basis is the diagnosis of the disability during the pendency of the appeal and the Veteran does not have such a diagnosis, the Board finds that entitlement to service connection for chloracne must be denied.  See 38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.316; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); also see McClain, supra; Hickson, supra.  

In reaching the above conclusion, the Board considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Earlier Effective Date Claim

The Veteran seeks an effective date prior to February 10, 1997, for the grant of service connection for PTSD.  The Veteran and his representative appear to argue that the claimant should be awarded an effective date in the 1980's because this is when the appellant first started having problems with PTSD.

Rating decisions become final when not appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award is date of receipt of the new claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii) (2014).

With the above laws and regulations in mind, the Board notes that in February 1990 the Veteran filed a claim for service connection for PTSD.  In a February 1991 rating decision, the RO denied this claim.  Later in February 1991, the RO mailed the Veteran notice of this decision.  In May 1991, the Veteran filed a notice of disagreement to this rating decision.  In June 1991, the RO issued a statement of the case.  In February 1992, the claimant attempted to file his Substantive Appeal.  However, in a March 1992 decision the RO found that the Veteran's February 1992 Substantive Appeal to the February 1991 rating decision was not timely.  See 38 C.F.R. §§ 20.200, 20.302(c) (2014) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case).  The Veteran did not appeal the March 1992 decision and therefore it is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2014).  Therefore, the Board also finds that the February 1991 rating decision is final.  Id.

Thereafter, in a July 1994 rating decision the RO denied the Veteran's claim for service connection for PTSD.  In August 1994, the RO mailed the Veteran notice of this decision.  In November 1995, the claimant attempted to file his notice of disagreement to the July 1994 rating decision.  This document did not contain any language evincing an intent to reopen the claim.  In February 1996, the RO informed the Veteran that his November 1995 notice of disagreement to the July 1994 rating decision was not timely.  See 38 C.F.R. §§ 20.200, 20.302(c).  The Veteran did not appeal the February 1996 decision and therefore it is final.  See 38 U.S.C.A. § 7105.  Likewise, the July 1994 rating decision is final.  Id.

Following the last final rating decision in July 1994, the record shows that the Veteran submitted his next claim of service connection for PTSD on February 10, 1997.  This is the date from which service connection was established, the date of claim to reopen consistent with the provisions of 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  Because the effective date of an award of disability compensation based on a claim to reopen is the date of receipt of the claim or the date entitlement arose, whichever is later, the Board finds that the effective date for the grant of service connection for PTSD may be no earlier than February 10, 1997, and the appeal is denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

ORDER

Service connection for chloracne is denied.

Entitlement to an effective date prior to February 10, 1997, for the grant of service-connected for PTSD is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


